Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be                                        Jun 25 2013, 6:05 am
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

MARCE GONZALEZ, JR.                              GREGORY F. ZOELLER
Dyer, Indiana                                    Attorney General of Indiana

                                                 ELLEN H. MEILAENDER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

SHAWN ANTHONY CRAFT,                             )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 45A03-1211-CR-458
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                       The Honorable J. Philip McGraw, Judge Pro Tem
                               Cause No. 45G04-1205-FB-57


                                       June 25, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                                 STATEMENT OF THE CASE

       Appellant-Defendant, Shawn Anthony Craft (Craft), appeals his conviction for

Count I, burglary, a Class B felony, Ind. Code § 35-43-2-1(B)(i).

       We affirm.

                                             ISSUE

       Craft raises one issue on appeal, which we restate as: Whether the trial court

abused its discretion in admitting the DNA evidence because the State presented an

insufficient chain of custody.



                        FACTS AND PROCEDURAL HISTORY

       On October 28, 2011, Darren Dudkowski (Dudkowski) left his home on 7602

Missouri Avenue in Hammond, Indiana and went to Michigan for the weekend. He

returned to his home on October 31, 2011. When he got home, Dudkowski noticed that

the glass on his front and back door was broken. He also found that the chair underneath

the broken window had been moved. His house had been ransacked. He discovered that

his cash, gold chain, and Seiko watch were missing. Dudkowski called the Hammond

Police Department.

       When the police arrived, Officer Gregory Adkins (Officer Adkins) processed the

scene and found some spots of blood on the inside wall below the window. He took

swabs of the blood and placed it in a sealed box and put the box into an envelope which

he also sealed. He wrote down the date, time, his I.D number, case number, and the

                                            2
contents of the envelope. He took the evidence down to the police station and placed it in

the vault property room, a secure area that the public cannot access. At no point did

Officer Adkins leave the evidence unattended.

      On January 23, 2012, Detective Nicole Duncanson (Detective Duncanson)

obtained the envelope containing the blood swab from the vault property room. She

noted that the seal that Officer Adkins had put on one side was still intact and the

envelope showed no sign of tampering. Detective Duncanson put additional tape on the

envelope and endorsed the envelope with her initials.    She transported the evidence to

the Indiana State Police Laboratory (State Lab). Not once did Detective Duncanson leave

the evidence unattended. When Julie Mauer, a DNA analyst at the State Lab (Analyst

Mauer), received the envelope containing the blood swab, she noted that it showed no

signs of tampering or damage. She then prepared a DNA profile from the blood swab.

      On April 13, 2012, Officer Timothy Walczak obtained a buccal swab sample from

Craft. He placed the buccal swab in an envelope, sealed it, and took it directly to the

vault property room. On April 18, 2012, Detective Duncanson took out the buccal swab

from the vault property room and took it directly to the State Lab for DNA analysis. She

noted that the evidence had not been tampered with and at no point did she leave it

unattended. Analyst Mauer received the buccal swab in a sealed and unopened envelope.

She then created a DNA profile from the buccal swab and compared it to the DNA

sample created from the blood swab.          They matched.      Subsequently, Detective



                                            3
Duncanson interviewed Craft, and asked him if there was any reason why his blood

would be inside Dudkowski’s house. Craft had no explanation for this.

         On May 25, 2012, the State arrested Craft and charged him with Count I, burglary

a Class B felony, Ind. Code § 35-43-2-1(B)(i). On July, 8, 2012 the State amended the

Information, adding a habitual offender allegation. On July 23 - 24, 2012, a jury trial was

held. At the close of the evidence, the jury found Craft guilty as charged. Craft waived

his right to a jury trial and admitted to being a habitual offender. On August 28, 2012,

the trial court imposed a sentence of 18 years on the burglary charge, and the sentence

was enhanced by 17 years for the habitual offender adjudication for a total sentence of 35

years.

         Craft now appeals. Additional facts will be provided as necessary.

                              DISCUSSION AND DECISION

         Craft now contends that the State failed to provide a proper chain of custody for

admission of the DNA results. The admission or exclusion of evidence is within the

sound discretion of the trial court. Doty v State, 730 N.E. 2d 175, 178 (Ind. Ct App.

2000). When considering the proper chain of custody for physical evidence, the State

must provide reasonable assurances that an exhibit, which has passed through various

hands, has remained undisturbed. Id. It is sufficient if the State presents evidence which

“strongly suggests” the exact whereabouts of the evidence at all times. Id. When dealing

with fungible items, the State has an enhanced burden of demonstrating a sufficient chain

of custody. Id. A defendant who challenges the chain of custody must present evidence

                                              4
which does more than raise a mere possibility that the evidence could have been

tampered with. Id. Any gaps in the chain of custody go to the weight of the evidence

and not to the admissibility of the evidence. Id. Moreover, when the evidence is handled

by public officers, there is a presumption that they used due care and that the evidence

was handled with regularity. Id.

       Here, the State presented a chain of custody for both Exhibit 32 (the blood swabs

taken from inside Dudkwoski’s home) and Exhibit 31 (the buccal swabs taken from

Craft). Officer Adkins was responsible for collecting Exhibit 32 from the crime scene.

He testified at trial that he had employed standard protocols when collecting the blood

swabs from Dudkwoski’s home. Once he took the blood swabs, he placed the swabs in a

sealed envelope and took it directly to the police station and placed it in the property

vault. Detective Duncanson further testified that when she took it out from the property

vault and delivered it to the State Lab, she noted that it had not been tampered with.

Finally, Analyst Mauer testified that when she received the evidence from Detective

Duncanson, the envelope showed no sign of tampering.

       With regards to Exhibit 31, Officer Walczak testified that after he took the buccal

swab from Craft, he placed it in a sealed envelope and took it to the police station’s

property vault. Detective Duncanson retrieved the evidence from the property vault, she

noted that the seal was intact, and she delivered it to the State Lab. When Analyst Mauer

took out Exhibit 31 to compare it to Exhibit 32, she found that the seal was still intact and

its envelope unopened.

                                             5
       Craft now contends that Exhibit 32 was tampered with. He alleges that the state

failed to present a sufficient chain of custody as no evidence was presented at trial

explaining why a Lowell Laboratory bar code sticker was on the exhibit. He opines that

as no personnel working at Lowell Laboratory testified to this, the evidence should not

have been admitted.

       We conclude that the State established a sufficient chain of custody for Exhibit 32.

Analyst Mauer testified at trial that the bar codes are usually generated by any of the four

State police laboratories in Indiana, one of which was the Lowell Laboratory. She

explained that once evidence is received at any one of these laboratories, the evidence

clerk generates a bar code for the evidence. Analyst Mauer testified that the bar code is

then used to scan the evidence and create a computer record in the State Lab.

       The lack of any testimony from the personnel at the Lowell lab who processed the

evidence does not render the chain of custody insufficient. The State does not need to

present testimony from every single individual who handles a given piece of evidence.

Culver v State 727 N.E 2d 1062,1067 (Ind. 2000). Gaps, such as this go to the weight,

not the admissibility of the evidence. Id.

       Therefore, we find that Craft has presented no evidence that defeats the chain of

custody and has failed raising more than a mere possibility of tampering. See Dotty, 370

N.E. 2d at 178. Therefore, we conclude that the trial court properly admitted the DNA

evidence.



                                             6
                                    CONCLUSION

      Based on the foregoing, we conclude that the trial court did not abuse its discretion

in admitting the DNA evidence since the State presented a sufficient chain of custody

      Affirmed.

BRADFORD, J. and BROWN, J. concur




                                            7